 In the Matter of DETROIT INCINERATOR Co.andLOCAL 508, INTERNA-TIONAL ASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRONWoRI us(A. F. L.)CaseNo. R-4366.Decided November°6, 194.Jurisdiction:incinerators manufacturing industry.Investigation and Certification of Represeaitatives:existence of question: re-fusal to recognize organizationto proposed unit untilcertifiedby the Board;election necessary.Unit Appropriate for Collective Bargaining,:all shop productionemployees, ex-cluding truckdrivers, supervisors,office employeesand employees now cov-eredby contracts with other labororganizations.Mr. Louis Spileers, Mr. Allen Mosher,andMr. E. E. Smauder,ofDetroit, Mich., for the Company.Mr. George Suci,of Detroit,, Mich., for the Iron Workers.Mr. Richard JohnsonandMr. Louis B. Goodenow,ofDetroit,Mich., for the Bricklayers.Mr. Andrew McFarland,of Detroit, Mich., for the Hod Carriers.Mrs. Augusta Spaulding,,of counsel to tlie' Board.DECISIONANDDIRECTION OF' ELECTIONSTATEMENT OF' THE CASEUpon petition duly'filed by Local 508, International Association ofBridge, Structural and Ornamental Iron Workers (A. F. L.).,, hereincalled the'IronWorkers, allegingthat a question affecting commercehad arisen concerning the representation of employees of DetroitIncinerator Co., Detroit, Michigan, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Harold A. Cranefield, Trial Examiner. Saidhearing was held at Detroit, Michigan, on October 8 and 9, 1942.The Company; the Iron Workers; Local 334, International Hod Car-riers & Building and Common Laborers Union, A. F. L., herein calledthe Hod Carriers; and Local 2 Bricklayers & Stonemasons Union,A. F. L., herein called the Bricklayers, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-45 N L. R. B., No. 63.414 DETROIT INCINERATOR CO.415examine witnesses, and to introduce evidence bearing on the issues..The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.On October 26, 1942, theCompany filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDetroit Incinerator Co. is engaged in the manufacture, fabrication,and construction of incinerators and destructors for waste disposal.The Company fabricates the steel framework at its plant in Detroit,Michigan.The framework is mounted, and construction and installa-tion is completed at the hospital, industrial concern, or army campwhere the incinerator or destructor is to be placed in operation.Dur-ing the first 8 months of 1942, the Company purchased raw materialsvalued at $74,698.41, of which the sum of $38,251.14 represents pur-chases of materials from points outside Michigan.During the sameperiod, the Company's sales amounted to $229,303.11, of which approx-imately 85 percent by value represents installation of the Company'sproducts at points outside Michigan.H. THE ORGANIZATIONS INVOLVEDLocal 508, International Association of Bridge, Structural andOrnamental Iron Workers; Local 334, International Hod Carriers &Building and Common Laborers Union; and Local 2, Bricklayers &Stonemasons Union, are labor organizations affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn July 22, 1942, the Iron Workers asked the Companyto recognize"'it as bargaining representative of five shop production employees.The Company refused recognition unless the Iron Workers shouldbe certified by the Board.PA statement prepared by the Regional Director and introducedinto evidence at the hearing indicates that the Iron Workers representsa substantial number of employees in the appropriate unit.'We find that a question affectingcommercehas arisenconcerningthe representation of employees of the Company, within the meaning'The Iron Workers submitted to the Regional Director seven cards,dated in June 1942,all of which appear to bear genuine signatures of employees on the Company's pay roll ofAugust 5, 1942At the time of the hearing there were five employees in the appropriateunit. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Company fabricates steel framework at its Detroit plant.' Thisoperation is the first step in the construction of the incinerator ordestructor.Incinerators and destructors are primarily constructedwhere they are to operate.For this reason the Company's productionemployees are roughly classed as shop employees and as field em-ployees, although some employees perform part of their work in thefield and part at the shop.The Company has a working agreement with the Hod Carriers andthe Bricklayers, under which the Company maintains standard unionwages and hires through these organizations new employees in cate- -gories subject to their craft -jurisdictions.The parties agreed that atthe time of the hearing this working agreement covered all productionemployees of the Company except two employees who spend thegreater part of their time as truck drivers and five production em-ployees hereinafter more particularly described.2The Iron Workerscontends that all production employees not covered by the workingagreements with the Hod Carriers and the Bricklayers, excludingtruck drivers, supervisors, and, 'office employees, constitute an ap-propriate unit.The Company contends that these employees do notform a homogeneous'group and that they do not constitute an appro-priate unit apart from other production employees who spend all, oran appreciable part of, their time in the shop.The five employees who, at the time of the hearing, constituted theproposed unit are Leslie Balla, John Zeller, William Perry, RobertHarrison, and Anton Grabner.Ballaperforms janitor work and oddjobs about the shop.He does small blacksmith work as may be needed,although the Company lets out on contract its regular blacksmithwork.During the 2 years that he has been in the, Compa;ny's employ,Balla has spent 1 day in fieldwork; otherwise his time has been spentm tZie shop.Zelleris a handyman.He does any type of light workwhich a physical infirmity permits.He makes crates, tags outgoingmerchandise, and does some painting and carpentry work.During the15 months that he has been employed by the.Company, he has spent 1day in fieldwork; the remaining part of his time has been spent inthe shop.Both Balla and Zeller, however, are subject to field assign-ment as they may be needed.Perrydoes general janitor work aboutthe shop, odd jobs, and some drilling, punching, and grinding work.At the time of the hearing, he was spending about two-thirds of histime on steel work and the remaining part of his time on odd jobs.2The number of shop production employees not covered by the working agreement be-tween the Company and the Hod Carriers and Bricklayers varies from time to time.Thelargest number of such employees,so far as the record discloses, was nine. DETROIT INCINERATOR CO.417He spends part of his-time in the field, but the greater part of his timein the shop.Harrison,employed as a welder, does lay-out and struc-tural steel cutting and welding.He does some repair work, for whichhe spends part of his time out of the shop.3Grabnerhas worked forthe Company as a part-time employee for about 6 years, working 2to 3 days each week.He spends about half his working time for theCompany in grinding, and the remainder of such time in miscellaneouswork, such as loading cars and crating.The'Company contends that a bargaining unit which would includesuch employees should also include other production employees whosework is primarily confined to the shop.No labor organization, how-ever, has filed a petition for certification in this larger unit.More-over, since all production employees save these in the unit proposedby the Iron Workers are presently covered under a working'agree-ment with affiliated labor organizations, employees in the proposedresiduary unit must either properly constitute a separate bargainingunit or be indefinitely denied the right of collective bargaining untilsuch time as a labor organization desires to represent,them as part ofa larger unit.Under these circumstances, we find that the unit pro-posed by the Iron Workers constitutes an appropriate bargaining unit.We find that all production employees of the Company, excludingtruck drivers, supervisors, office employees, and, employees presentlycovered by working agreements with other labor organizations, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE, DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, subject tothe limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations3The Company contends that Harrison should not be given consideration as a regularemployee in the proposed unit inasmuch as he has repeatedly expressed a preference to re-turn to the plant of the Dodge Motor Company,when and if a former job'therein, fromwhich he was laid off in January 1942, becomes availablewe find no merit in this con-tention.The Company employed Harrison in April 1942 as a regular employee to performwhat appears to be a part of its usual production workSo far as appears,the Companyanticipates the continuance of the work performed by Harrison and the employment ofHarrison or another employee capable of performing it.We are primarily concerned hereinwith the nature of the duties performed by employees within the proposed unit rather thanthe persons who may perform such work at any given time493508-43,vol 45-27 418DECISIONS OF NATIONALLABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Re I la=_tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes, of collective bargaining with Detroit Incin-erator Co., Detroit, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among all.em-.ployees of the Company within the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did not,work during such pay-roll period because they were ill or on vacationor in the active military service or training of the Unted States, ortemporarily laid off, but excluding employees who have since quit orbeen discharged for cause, to determine whether 'or not they desireto be represented by Local 508, International Association of Bridge,Structural and Ornamental Iron Workers (A. F. L.), for the purposesof collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.